Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion regarding a protest petition on the proposed charter amendment in the City of New Iberia, Parish of Iberia. You have forwarded documents for our review and opinion as to whether the petition and supporting documents protesting the proposed amendment to the charter of the city of New Iberia is in compliance with Louisiana law.
LSA-R.S. 33:1181 provides:
  § 1181. Preparation, publication, approval and recording of amendments
  When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title, desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality, if there be one, and, if none, then by posting for said time in at least three public places therein; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments. If, within thirty days after publication, one-tenth of the electors of the municipality protest against any proposed amendment, the Governor shall not approve the amendment protested against until it is submitted to and ratified by a majority of the electors of the municipality at an election held within sixty days after the protest has been made. Amendments, when approved by the Governor, shall be recorded at the expense of the municipality, in the office of the Secretary of State and upon the records of the municipal governing body, and, when so recorded, shall have the force and effect of law. (Emphasis added).
The certificate of the Registrar of Voters for the Parish of Iberia, Louisiana states as follows:
    Number of names appearing on the petition  =  2,762 Number of electors of the voting area      = 19,030
    Total number of qualified electors of the voting area whose signatures appear upon certification of the petition       =  2,534
One-tenth of the electors of the municipality of 19,030 is 1,903. Therefore, since the certification of the registrar states that the protest petition contains 2,534 valid signatures, it is our opinion that the governor not approve the amendment until it is submitted to and ratified by a majority of the electors of the municipality. The election is to be held within 60 days of the protest; however, April 7, 2001 is the next available primary election date in accordance with the Election Code.
If our office can be of further assistance, please advise.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb Enclosures